Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 8 are objected to.
Claim 3 objected to because of the following informalities:  It is unclear what a pyrolytic seal is. For the purpose of examination, the Examiner interprets this to mean a seal capable of withstanding high temperatures (e.g., the high temperatures experienced during a pyrolytic cleaning process). Appropriate correction is required.
Claim 8 objected to because of the following informalities:  It is unclear what is meant by “the first flange and the second flange are disposed respectively on the first panel and the second panel on an opposite side of the first panel and the second panel from an interior of the non-welded oven cavity formed by the plurality of panels”. For the purpose of examination, the Examiner interprets this to mean that the first flange is on, for example, a left side of the first plate, and that the second flange is on, for example, a right side of the second plate. That is, each flange is positioned on its respective plate so that it abuts the other flange.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harned et al. (U.S. Patent No. 7227101; hereinafter, Harned).
Regarding claim 1, Harned teaches a household cooking appliance (range 10) comprising: a non-welded oven cavity (oven chamber 26, including oven box 32 and oven door 18, which may be assembled in one embodiment via rivets, with no welding, col. 5, ll. 44-47, col. 7, ll. 27-29) accessible through an opening (the opening at the front side of the oven chamber 26, which may be selectively opened and closed via the oven door 18), wherein the non-welded oven cavity includes: a plurality of panels (front section 60 and front section 86) mechanically coupled together without welding; and a seal (cylindrical gasket 138) disposed between mechanically coupled panels of the plurality of panels.
Regarding claim 2, Harned teaches that the seal forms an airtight seal between the mechanically coupled panels of the plurality of panels (the seal and the cylindrical gasket 138 forms an air seal, col. 8, ll. 40-44).
Regarding claim 3, Harned teaches that the seal forms a pyrolytic seal between the mechanically coupled panels of the plurality of panels (cylindrical gasket 138 is a high temperature seal, Col. 8, ll. 33-34).
Regarding claim 6, Harned teaches that the at least one fixation element is centrally located along the longitudinal centerline of each of the first flange and the second flange (FIG. 9, the flanges are aligned such that the central axes are aligned. The fasteners along the central axis in claim 5 necessarily are located along both axes).
Regarding claim 7, Harned teaches that the seal is a flat seal (the portion of the cylindrical gasket 138 situated against the front section 60 is flat against the surface).
Regarding claim 8, Harned teaches that the first flange and the second flange are disposed respectively on the first panel and the second panel on an opposite side of the first panel and the second panel from an interior of the non-welded oven cavity formed by the plurality of panels (the flanges are located so that they are on the respective sides of the front sections 60 and 86 so that they abut one another).
Claim(s) 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Paten Publication No. 20050121433).
Regarding claim 14, Kim teaches a household cooking appliance (cabinet 10) comprising: a non-welded oven cavity (cooking cavity 12a, which may be given a seal using a variety of methods (e.g., with rivets, etc.), paragraph 32) accessible through an opening (the opening of the cooking cavity 12a accessible via the door 14), wherein the non-welded oven cavity includes: a plurality of panels mechanically coupled together without welding (front panel 11f and outer wall 122); and a seal (seal 17) disposed between mechanically coupled panels of the plurality of panels, wherein a first panel (outer wall 122) of the mechanically coupled panels includes a flange (flange 124) adjacent to a surface of a second panel (front panel 11f) of the mechanically coupled panels, wherein the seal is disposed between the flange of the first panel and the surface of the second panel (the seal 17 is in between the flange 124 and the front panel 11f), and wherein the flange of the first panel is mechanically coupled to the surface of the second panel with the seal therebetween (the fastener 19 connects the front panel 11f and outer wall 122 with the seal 17 in between).
Regarding claim 15, Kim teaches that the flange of the first panel is mechanically coupled to the surface of the second panel by at least one fixation element (the fastener 19 connects the front panel 11f and outer wall 122 with the seal 17 in between), and wherein the at least one fixation element is centrally located along a longitudinal centerline of the flange of the first panel (the fastener 9 overlaps a centerline of the flange 124).
Regarding claim 17, Kim teaches the seal is a flat seal (the seal 124 is flat).
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Paten Publication No. 20050121433).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 9, 12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harned as applied to claims 1-3 and 6-8 above, and further in view of Harned.
Regarding claim 4, Harned teaches that a first panel (front section 60) of the mechanically coupled panels includes a first flange (the lower flange of the front section 60 that abuts front section 86) and a second panel (front section 86) of the mechanically coupled panels includes a second flange (the upper flange of front section 86 that abuts front section 60) adjacent to the first flange of the first panel, wherein the seal is disposed between the first flange and the second flange (the cylindrical gasket is between the two flanges), and wherein the first flange is mechanically coupled to the second flange with the seal therebetween (the sections are connected by fasteners, which, in the combination described below, connects the flanges, col. 9, ll. 57-58).
It would be obvious to modify the assembly of Harned with teaching found elsewhere in Harned so that the fasteners mentioned at col. 9, ll. 57-58 are used to connect the flanges of front section 86 and front section 60, and for the fasteners to be attached to each flange along a central axis of the flange. It would be obvious to one of ordinary skill in the art to do so, since placing the fasteners on the flanges would be use of known technique to improve similar devices in the same way. This motivation follows the Graham factual inquiries: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement"(the gasket 138 of Harned is held in between front section 86 and front section 60, apparently by placement of the sections); (2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention (it is common to use fasteners to keep two surfaces close together); (3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (one of ordinarily skill in the art could have implemented fasteners to tighten the two surfaces together to improve the seal); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (it would be obvious to use fasteners (a common means of attaching members to one another) to tighten the surfaces together, since that would result in a tighter seal than if the surfaces were not attached to one another).
Regarding claim 5, Harned teaches that the first flange is mechanically coupled to the second flange by at least one fixation element, and wherein the at least one fixation element is centrally located along a longitudinal centerline of at least one of the first flange, the second flange, and the seal (the sections are connected by fasteners, which, in the above combination, connect the flanges along a central axis, col. 9, ll. 57-58).
Regarding claim 9, Harned teaches that a first panel (front section 60) of the mechanically coupled panels includes a first flange (the lower flange of the front section 60 that abuts front section 86) and a second panel (front section 86) of the mechanically coupled panels includes a second flange (the upper flange of front section 86 that abuts front section 60) adjacent to the first flange of the first panel, wherein at least one of the first flange and the second flange includes an emboss (the small arcuate depression of the front section 86, col. 9, ll. 61-63) extending along a longitudinal centerline of the at least one of the first flange and the second flange (the arcuate depression extends along the centerlines of both flanges), wherein the seal is disposed in the emboss between the first flange and the second flange (the seal extends from either side of the arcuate depression, through the arcuate depression between the two flanges), and wherein the first flange is mechanically coupled to the second flange with the seal therebetween (the sections are connected by fasteners, which, in the combination described below, connects the flanges, col. 9, ll. 57-58).
It would be obvious to modify the assembly of Harned with teaching found elsewhere in Harned so that the fasteners mentioned at col. 9, ll. 57-58 are used to connect the flanges of front section 86 and front section 60, and for the fasteners to be attached in alternating fashion on either side of the arcuate depression of Harned. It would be obvious to one of ordinary skill in the art to do so, since placing the fasteners on the flanges would be use of known technique to improve similar devices in the same way. This motivation follows the Graham factual inquiries: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement"(the gasket 138 of Harned is held in between front section 86 and front section 60, apparently by placement of the sections); (2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention (it is common to use fasteners to keep two surfaces close together); (3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (one of ordinarily skill in the art could have implemented fasteners to tighten the two surfaces together to improve the seal); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (it would be obvious to use fasteners (a common means of attaching members to one another) to tighten the surfaces together, since that would result in a tighter seal than if the surfaces were not attached to one another. It would also be obvious to place the fasteners on either side of the arcuate depression so as to not compromise the central portion of the seal).
Regarding claim 12, Harned teaches that the first flange is mechanically coupled to the second flange by a plurality of fixation elements (in the combination above, fasteners (col. 9, ll. 57-58) connect the two flanges in an alternating pattern on either side of the arcuate depression).
Regarding claim 18, Harned teaches a household cooking appliance (range 10) comprising: a non-welded oven cavity (oven chamber 26, including oven box 32 and oven door 18, which may be assembled in one embodiment via rivets, with no welding, col. 5, ll. 44-47, col. 7, ll. 27-29) accessible through an opening (the opening at the front side of the oven chamber 26, which may be selectively opened and closed via the oven door 18), wherein the non-welded oven cavity includes: a plurality of panels (front section 60 and front section 86) mechanically coupled together without welding; and a seal (cylindrical gasket 138) disposed between mechanically coupled panels of the plurality of panels, wherein a first panel (front section 86) of the mechanically coupled panels includes a flange (the flange of front section 86 that touches cylindrical gasket 138) adjacent to a surface of a second panel (front section 60) of the mechanically coupled panels, wherein the seal is disposed between the flange of the first panel and the surface of the second panel (cylindrical gasket 138 is between the flange of front section 86 and the surface of front section 60), and wherein the flange of the first panel is mechanically coupled to the surface of the second panel with the seal therebetween (in the combination below, the fasteners of Harned connect front section 60 and the flange of the front section 86 with the cylindrical gasket 138 in between), and wherein at least one of the flange of the first panel and the surface of the second panel includes an emboss (the arcuate depression of the flange of front section 86) extending along a longitudinal centerline of the flange (the arcuate depression extends along an approximate centerline of the flange), wherein the seal is disposed in the emboss between the flange of the first panel and the surface of the second panel (the cylindrical gasket 138 is in between the flange of front section 86 and the surface of front section 60), and wherein the flange of the first panel is mechanically coupled to the surface of the second panel with the seal therebetween (in the combination below, the fasteners of Harned connect front section 60 and the flange of the front section 86 with the cylindrical gasket 138 in between).
It would be obvious to modify the assembly of Harned with teaching found elsewhere in Harned so that the fasteners mentioned at col. 9, ll. 57-58 are used to connect the flange of front section 86 and the surface of front section 60, and for the fasteners to be attached along a central axis of the flange. It would be obvious to one of ordinary skill in the art to do so, since placing the fasteners on the flange would be use of known technique to improve similar devices in the same way. This motivation follows the Graham factual inquiries: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement"(the cylindrical gasket 138 of Harned is held in between the flange of front section 86 and front section 60, apparently by placement of the sections); (2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention (it is common to use fasteners to keep two surfaces close together); (3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (one of ordinarily skill in the art could have implemented fasteners to tighten the two surfaces together to improve the seal); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (it would be obvious to use fasteners (a common means of attaching members to one another) to tighten the surfaces together, since that would result in a tighter seal than if the surfaces were not attached to one another).
Regarding claim 20, Harned teaches that the flange of the first panel is mechanically coupled to the surface of the second panel by a plurality of fixation elements (the fastener 19 connects the front panel 11f and outer wall 122 with the seal 17 in between. While it is not explicitly said, the assembly would inherently need multiple fasteners to keep the seal along the length of the assembly), wherein each of the plurality of fixation elements is alternately located on opposite sides of the flange of the first panel.
It would be obvious to modify the assembly of Harned with teaching found elsewhere in Harned so that the fasteners mentioned at col. 9, ll. 57-58 are used to connect the flange of front section 86 and the surface of front section 60, and for the fasteners to be attached in alternating fashion on either side of the arcuate depression of Harned. It would be obvious to one of ordinary skill in the art to do so, since placing the fasteners on the flanges would be use of known technique to improve similar devices in the same way. This motivation follows the Graham factual inquiries: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement"(the gasket 138 of Harned is held in between the flange of front section 86 and front section 60, apparently by placement of the sections); (2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention (it is common to use fasteners to keep two surfaces close together); (3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (one of ordinarily skill in the art could have implemented fasteners to tighten the two surfaces together to improve the seal); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (it would be obvious to use fasteners (a common means of attaching members to one another) to tighten the surfaces together, since that would result in a tighter seal than if the surfaces were not attached to one another. It would also be obvious to place the fasteners on either side of the arcuate depression so as to not compromise the central portion of the seal).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 14, 15, and 17 above, and further in view of Kim.
Regarding claim 16, Kim teaches the at least one fixation element is centrally located along the longitudinal centerline of the flange and a longitudinal centerline of the seal (in the combination below, the fastener 19 penetrates the seal 17 along its centerline).
It would be obvious to modify the apparatus of Kim so that the seal 17 is replaced with two smaller seals, each of which creates an individual seal at inner wall 121 and outer wall 122 (meaning that the centerline of each seal lines up with the fasteners 19). It would be obvious to one of ordinary skill in the art to do so, since the reduction in material would decrease the cost for the seals.
Claim(s) 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harned as applied to claims 1-3 and 6-8 above, and further in view of Dengler et al. (DE Patent Publication No. 102013225400; hereinafter, Dengler).
Regarding claim 10, Harned fails to teach that the first flange and the second flange include matching embosses extending along a longitudinal centerline of each of the first flange and the second flange, and wherein the seal is disposed between the first flange and the second flange and at least partially within the matching embosses.
However, Dengler teaches that the first flange and the second flange include matching embosses (sealing section 18, attachment section 19) extending along a longitudinal centerline (sealing section and attachment section 19 both extend along the centerlines of their respective flanges of muffle 2 and muffle flange 10) of each of the first flange and the second flange, and wherein the seal is disposed between the first flange and the second flange and at least partially within the matching embosses (microwave seal 14 is between sealing section and attachment section 19).
It would be obvious to modify the assembly of Harned with the teachings of Dengler so that the front section 60 had an arcuate depression similar to the curve of the sealing section 18 of Dengler, such that the cylindrical gasket 138 is entirely contained within the two arcuate surfaces. It would be obvious to one of ordinary skill in the art to combine the references as such because the cylindrical gasket 138 of Harned has a circular profile, which would better suited to sealing two rounded surfaces, as shown in Dengler.
Regarding claim 11, the combination of Harned and Dengler teaches that the seal is disposed between the first flange and the second flange and entirely within the matching embosses (in the combination detailed above, the cylindrical gasket 138 is entirely contained within the two arcuate surfaces of the arcuate depression of Harned and the sealing section 18 of Dengler).
Regarding claim 13, the combination of Harned and Dengler teaches that the seal has one of an oval cross-section and a circular cross-section (the microwave seal 14 is circular) corresponding to at least a portion of a cross-section of the emboss (the sealing section 18 and attachment section 19 form a circular cross-section).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harned as applied to claims 18 and 20 above, and further in view of Dengler.
Regarding claim 19, the combination of Harned fails to teach that the flange of the first panel and the surface of the second panel include matching embosses extending along the longitudinal centerline of the flange, and wherein the seal is disposed in the matching embosses between the flange of the first panel and the surface of the second panel.
However, Dengler teaches that the flange of the first panel and the surface of the second panel include matching embosses (sealing section 18, attachment section 19) extending along the longitudinal centerline (sealing section and attachment section 19 both extend along the centerlines of their respective flanges of muffle 2 and muffle flange 10) of the flange, and wherein the seal is disposed in the matching embosses between the flange of the first panel and the surface of the second panel (microwave seal 14 is between sealing section and attachment section 19)*.
It would be obvious to modify the assembly of Harned with the teachings of Dengler so that the front section 60 had an arcuate depression similar to the curve of the sealing section 18 of Dengler, such that the cylindrical gasket 138 is entirely contained within the two arcuate surfaces. It would be obvious to one of ordinary skill in the art to combine the references as such because the cylindrical gasket 138 of Harned has a circular profile, which would better suited to sealing two rounded surfaces, as shown in Dengler.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 17123974. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762